788 N.W.2d 22 (2010)
Tara Katherine HAMED, Plaintiff-Appellee,
v.
WAYNE COUNTY and Wayne County Sheriff's Department, Defendants-Appellants, and
Sergeant Kenneth Dawwish, Corporal Netti Jackson, Sheriff Warren C. Evans, and Deputy Reginald Johnson, Defendants.
Docket No. 139505. COA No. 278017.
Supreme Court of Michigan.
September 21, 2010.

Order
On order of the Chief Justice, defendants-appellants' motion for extension to September 8, 2010 of the time for filing their brief is considered and it is GRANTED.